August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      WILLIAM PRICE, SR. AND HAITHAM BAQDOUNES, Appellants

NO. 14-15-00508-CV                          V.

                          LUIS SANCHEZ, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Luis Sanchez,
signed May 13, 2015, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and RENDER judgment that appellee, Luis Sanchez,
take nothing on his claims for conversion and attorney’s fees.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Luis Sanchez.

      We further order this decision certified below for observance.